



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Farbeh v. The College of Pharmacists of British
  Columbia,









2013 BCCA 59




Date: 20130201

Docket: CA039612

Between:

Manijeh Farbeh

Respondent

(Petitioner)

And

College
Pharmacists of British Columbia

Appellant

(Respondent)




Before:



The Honourable Madam Justice Saunders





The Honourable Madam Justice Kirkpatrick





The Honourable Madam Justice Garson




On appeal from: Supreme
Court of British Columbia, December 14, 2011
(
Farbeh v. The College of Pharmacists of British Columbia
, 2011 BCSC
1676,
Vancouver Registry S-105431)

Oral Reasons for Judgment




Counsel for the Appellant:



A. Wade





Counsel for the Respondent:



T.A. Hakemi





Place and Date of Hearing:



Vancouver, British
  Columbia

February 1, 2013





Place and Date of Judgment:



Vancouver, British
  Columbia

February 1, 2013








[1]

GARSON J.A.
: This is an appeal with leave by the College of
Pharmacists of British Columbia (the College) from a judgment in chambers on
judicial review of a decision of a panel of the Colleges disciplinary committee
(the Panel). The respondent pharmacist, Manijeh Farbeh, was found guilty on
various counts of misconduct. Her registration as a pharmacist was cancelled.
The Chambers judge reversed the decision of the Panel on three counts. He
upheld the Panels decision on two counts. He remitted the question of penalty
only to the discipline panel. On appeal it is argued that the Chambers judge
erred in failing to remit the question of liability on two of the counts for a
new hearing.

Background Facts

[2]

I find it convenient to adopt in large part the outline of facts in the
respondents factum.

[3]

The respondent, Ms. Farbeh, became a registered member of the appellant
College on November 20, 2000, after passing a qualifying examination of the
Pharmacy Examining Board of Canada and after completing an internship at a
pharmacy in Vancouver. Prior to the events that are subject to this proceeding,
Ms. Farbeh had no disciplinary history before the College.

[4]

On October 16, 2008, while Ms. Farbeh was employed as a pharmacist a
community pharmacy in the Downtown Eastside area of Vancouver, the College
conducted a site inspection of the pharmacy where she was employed. As a result
of that site inspection an investigation committee of the College suspended
both the community pharmacys license, and Ms. Farbehs registration as a
pharmacist effective December 1, 2008.

[5]

On February 10, 2009, a consent order of the Supreme Court reinstated
Ms. Farbehs registration as a pharmacist but with certain practice
restrictions. In accordance with that order, an audit of Ms. Farbehs practice
was conducted on March 29, 2009. As a result of the practice audit report Ms.
Farbehs registration was suspended again, effective April 3, 2009. Ms. Farbeh
has not worked as a pharmacist since that time.

[6]

On September 25, 2009, the College delivered to Ms. Farbeh a copy of an
amended citation setting out six counts (the Amended Citation) and a second
citation, containing one count (the Second Citation). The citations set out
several areas where Ms. Farbeh was alleged to have practiced incompetently,
breached the Colleges bylaws, and had deficiencies in her practice.

[7]

The Amended Citation on which the hearing of the Colleges disciplinary Panel
proceeded stated the following:

AMENDED
CITATION

To:       Manijeh
Farbeh

TAKE NOTICE THAT the Discipline Committee of
the College of Pharmacists of British Columbia will enquire into your conduct
as a registrant and as manager of Abbott (Renuka) Pharmacy Ltd 420 Abbott Street,
Vancouver and AYC Pharmacy 463 East Hastings Street, Vancouver pursuant to
sections 37 to 39 inclusive of the
Health Professions Act
[RSBC 1996]
c. 183 (the HPA),
and sections 49 to 54 of the
Pharmacists,
Pharmacy Operations and Drug Scheduling Act
[RSBC 1996] c. 363
.

AND FURTHER TAKE NOTICE that the hearing
will take place at the Boardroom of the College of Pharmacists of British
Columbia at Suite 200  1756 West 8th Avenue, Vancouver, British Columbia for
four days commencing at 9.30 am on October 13, 2009.

The Discipline Committee will consider
whether:

1.         Between September 1, 2008 and November
30, 2008 you practiced incompetently as a pharmacist at AYC Pharmacy;

2.         Between December 1, 2005 and November
30, 2008 you failed to manage Abbott (Renuka) Pharmacy and AYC Pharmacy in
accordance with the bylaws pursuant to the
Pharmacists, Pharmacy Operations
and Drug Scheduling Act
[RSBC 1996] c. 363 then in force; and more
specifically, bylaws 26, 27, 29, 30, 31, 35, 37 and 38.

3.         As
manager and pharmacist of Abbott (Renuka) Pharmacy and AYC Pharmacy you engaged
in professional misconduct by submitting responses dated August 4, 2006, April
27, 2007, October 1, 2007 and October 8, 2008 to the Colleges Quality Outcome
Specialist when you knew or ought to have known that the information provided
therein was misleading and inaccurate.

4.         On or about November 21, 2008
while acting as a registrant and manager of AYC Pharmacy you engaged in
professional misconduct and breached Values 1 and 7 of the Code of Ethics by
making threatening remarks to the Deputy Registrar, Suzanne Solven and to the
Quality Outcome Specialist, George Budd.

5.         Between December 1, 2005 and
March 31, 2009, you failed to comply with standards of practice set out in the
bylaws pursuant to the
Pharmacists, Pharmacy Operations and Drug Scheduling
Act
[RSBC 1996] c. 363 then in force.

6.         In the alternative, between
December 1, 2005 and March 31, 2009, you
engaged in
professional
misconduct.

You are entitled to be present and to be
represented by counsel at your expense at the hearing. The College will present
its case to the Discipline Committee. You will have an opportunity to cross-examine
the College witnesses, call evidence on your behalf and make submissions. The Discipline
Committee, the College Legal Counsel and a Court Reporter will be in
attendance.

Please be advised that if you do not attend
the hearing, the Discipline Committee is entitled to proceed in your absence
and may make findings of fact against you and may impose a penalty upon you.

Enclosed with
this Citation please find Part 3 of the
Health Professions Act
, Part 2
of the
Pharmacy Operations and Drug Scheduling Act
and the bylaws that
were in force during the relevant period pursuant to the
Pharmacists
Pharmacy Operations and Drug Scheduling Act
.

[8]

The hearing took place over the course of
approximately 10 days in October, November, and December 2009, before the
Panel.

[9]

At the outset of the hearing Ms. Farbeh
provided a letter to the Panel. It was treated by the Panel as an admission to
Counts 1 and 2. The letter marked Exhibit 3 states as follows:

Dear College
of Pharmacists,

I was a pharmacist who greatly cared for
helping people and this is what I had done to the best of my abilities.

In order to help a deprived community, I
worked long hours and as efficiently as possible. My patients appreciated the
level of care I provided them to the extent that almost seventy to eighty of
them followed me from Abbott pharmacy to AYC pharmacy, which was already a busy
pharmacy with approximately eighty regular patients. Since the number of
patients increased when I took over, I was presented with an immense workload.
As it was my responsibility to ensure I was appropriately staffed in order to
meet the needs of my patients, I continuously attempted to hire additional
pharmacists and technicians. When any potential pharmacists or technicians
contacted me through my continuous search of the B.C. Pharmacists Association
job line; they immediately asked about the location and type of patients. When
I explain, honestly, that the pharmacy dealt mainly with methadone patients,
they promptly lost interest or demanded higher than average compensation.
Unfortunately, staff compensation was not in my authority.

Considering the volume of prescriptions and
the environment created by the type of patients I was interacting with, it is
possible that some procedural details fell through the cracks. If any errors or
mistakes were made they were inadvertent and unintentionally.

Beginning in early January 2005, I began
employment as the pharmacy manager at Abbott pharmacy until early November
2007. I was processing about four hundred prescriptions a day, plus seventy to
eighty online prescriptions. Approximately March 2008, Mr. Budd advised me
to stop filling online prescriptions, and I did. Moreover, during this period I
was reviewed by the College of Pharmacists inspectors several times. During
these inspections, I was made aware of any deficiencies in my procedures and I
attempted accordingly to rectify them. In fact, when I had applied to be the
pharmacy manager of AYC pharmacy, I was approved by the College of pharmacists.

When I begun to practice as the new pharmacy
manager at AYC pharmacy I noticed that no pre-inspection was done by the
College of Pharmacists. Therefore, I assumed that the College of Pharmacists
was satisfied with the procedures that the pharmacy had been operating under. For
this reason, as the new pharmacy manager, I continued these procedures.

I now realized that the chaotic environment
I was practicing in potentially hindered the detail of care I was providing to
my patients, yet throughout my inspections, the inspectors never indicated to
me that my procedures were as severely deficient as they have since pointed
out.

The time I have spent out of practice has
been utilized to review and revise all the suggestions, comments, and concerns
that the College of Pharmacists inspectors pointed out that lead to my
suspension initially. I have since made considerable progress in identifying
what areas I need to improve and have followed through. For example; if I am
presented with a patient that seems to have a language barrier in expressing
their needs to me, I will make considerable effort to attempt to find some kind
of alternative to understand the patients exact needs and concerns. Furthermore,
I will only accept written narcotic prescription changes by the prescribing
doctor, never verbal ones and, if a patient of mine is out of their
prescription refill I will make sure to maintain all refill authorizing
documentation according to the College of Pharmacists policies and procedures.

In sum, throughout my career as a practising
pharmacist in British Columbia, I am confident in stating that I never
intentionally negatively impacted any of my patients health or safety. I feel
that the disciplinary action Ive undergone since December 2008 could have been
perhaps dealt with alternatively. However, my goal is to be a practising
pharmacist in British Columbia once again and, uphold the highest level of
health care and competent professionalism. Finally, I would like to indicate
that after reading all the documents and reports presented to me by the College
of Pharmacists, I am prepared and willing to undergo further training to
satisfy the College of Pharmacists to the extent that I could once again be
regarded as a safe and competent practising J pharmacist in British Columbia.

Sincerely,

Manijeh Farbeh

P.S. The
attached documents represent my acknowledgement of my deficiencies that the College
of Pharmacists has demonstrated and, the ways in which they will be rectified,
implemented, and reflected in my future practicing procedures.

[10]

On February 25, 2010, the Panel found Ms. Farbeh
guilty of five counts, not guilty of one count, and made no finding on one
(alternative) count (the Liability Decision). The reasons for the decision
provide in part as follows:

DECISION

Throughout 2007 and 2008 a Quality Outcome
Specialist employed by the College of Pharmacists of British Columbia (the College)
identified a number of concerns and deficiencies in respect of the pharmacy
practice of a registrant, Ms. Manijeh Farbeh (Ms. Farbeh). The
College also received a number of complaints from physicians in late 2007 and
early 2008 concerning the pharmacy practice of Ms. Farbeh.

The investigation relating to these various
concerns resulted in site visits on September 5 and October 16, 2008 by several
College inspectors to AYC Pharmacy, the pharmacy where Ms. Farbeh was the
manager. The reports of the inspectors were provided to the Inquiry Committee
of the College, which suspended both AYCs pharmacy license and Ms. Farbehs
license as a pharmacist by letter on November 20, 2006.

...

After being asked by the Chair if she
admitted to the charges, Ms. Farbeh presented a typed statement to the
Panel signed by herself and dated October 12, 2009. This was marked as Exhibit
3. In her statement, she indicated that the attached documents represent my acknowledgement
of my deficiencies that the College of Pharmacists has demonstrated....

The Chair asked Ms. Farbeh to clarify which charges
in the Citations she admitted. She admitted to Count 1:

Between September
1, 2008 and November 30, 2008 you practiced incompetently as a pharmacist at
AYC Pharmacy.

and Count 2:

Between December 1,
2005 and November 30, 2008 you failed to manage Abbott (Renuka) Pharmacy and AYC
Pharmacy in accordance with the bylaws pursuant to the
Pharmacists, Pharmacy
Operations and Drug Scheduling Act
[RSBC 1996] c. 363 then in force;
and more specifically, bylaws 26, 27, 29, 30, 31, 35, 37 and 38.

Ms. Farbeh specifically admitted she
was responsible for her:

·

Lack of attention to hiring adequate staff,
pharmacists and technicians to ensure that patient care was not compromised

·

Lack of proper security for narcotic medications
and procedures to prevent the loss thereof

·

Lack of proper filing procedures and maintenance
of day to day filing

·

Lack of accountability in terms of record
keeping for checking of prescriptions

·

Lack of proper supervision of technicians

The Panel therefore finds Ms. Farbeh
guilty of Counts 1 and 2. Even in the absence of her admissions, the Panel
heard ample evidence to support the charges in Count 1 and Count 2. Some of
this evidence is reviewed below in relation to other charges but applies
equally to these charges.

. . .

[11]

The balance of the Liability Decision, which I
have not set out in this judgment, pertains to other counts not at issue on
this appeal.
As noted by the Panel, some of the evidence pertaining to the
other counts is relevant to Counts 1 and 2, thus there is some overlap in the
Panels consideration.

[12]

A hearing into the appropriate penalty took
place by way of oral submissions on February 26, 2010, and written submissions
concluding on April 19, 2010.

[13]

The Panel rendered its decision on penalty on
June 29, 2010, cancelling Ms. Farbehs registration and assessing costs of
$35,000 (the Penalty Decision).

[14]

In July of 2010, Ms. Farbeh filed a
petition for judicial review (amended September 23, 2010 and May 27, 2011) in
which she sought an order that the Liability Decision and the Penalty Decision
be reversed or set aside.

[15]

In his judgment dated December 14, 2011, the Chambers
judge reversed Counts 1 and 2 of the Amended Citation and Count 1 of the Second
Citation, and confirmed Counts 3 and 5 of the Amended Citation: 2011 BCSC 1676.

[16]

The Chambers judge referred the question of Ms. Farbehs
penalty, but not her liability, on Counts 1 and 2 back to the Panel in view of
the reversal of its findings on three of the five challenged citations. Ms. Farbeh
was also awarded three-fifths of her costs throughout the proceeding.

Issue on
Appeal

[17]

The Chambers judge decided that the admissions contained in the letter
marked as Exhibit 3, when examined in the context of the questions and answers
given at the hearing concerning what was being admitted, were equivocal. He
held, beginning at para. 43:

[43]       However, I cannot reach the conclusion that Ms. Farbeh
made admissions either in the statement that she provided or during the hearing
before the Panel in order to make it unnecessary for the College to present
evidence regarding Counts 1 and 2 or for the Panel to set out their conclusions
as to why they were of the belief that the matters set out in Counts 1 and 2
had been proven.

[44]      On Day 1 of the hearing, Ms. Farbeh presented
a statement which was ultimately marked as Exhibit 1. After he had a chance to
review the statement, counsel for the College stated:

When I read the communication from Ms. Farbeh,
in my view it appears to admit many of the allegations that are the subject
matter of the citation and really sort of speaks to efforts that will be made
in the future if she is permitted to continue practicing as a pharmacist in
order to adhere to the standards expected of a reasonably competent pharmacist.
I think the best way to proceed is simply to have the citation put formally to Ms. Farbeh
and have her formally state on the record which - whether she agrees or
disagrees with any of the allegations in the citation and then, depending on
what that response is, then we can then move into the formal presentation and
evidence, as necessary.

[45]      After Count 1 was read, Ms. Farbeh pointed out
that one of the dates in the Citation was incorrect. After March 31, 2009 was
deleted and "November 30, 2008" was substituted, there was the
following exchange which is relied upon by the College as an admission relating
to Count 1:

THE CHAIR: November 30. If that is
amended -

MS. FARBEH: Yes, that's
correct.

THE CHAIR: - then it is correct
that you.

MS. FARBEH: Yes.

THE CHAIR: Okay. So are you
agreeing to the charge then, for those dates that you in fact did practice
incompetently as a pharmacist?

MS FARBEH: Well, I don't know my
position at this. If I - you know, because there is a variety of charges,
right? So we go into detail, I don't know. But, yes.

[46]

Count 2 was then read into the record.
Again, Ms. Farbeh raised the problems that were set out in the dates
originally shown which were December 1, 2005 through November 30, 2008. With
respect to Count 2, the College relies in part on the following exchange as
being an admission:

MS. WASHINGTON: We need to be
clear. What the chair is asking, though, is, now that we've got the dates
right, are you admitting to the charges -

MS FARBEH: Yes.

MS. WASHINGTON: -- on all
those breaches of bylaws? Okay. Thank you.

[47]

In
British Columbia Ferry Corp. v.
T&N
,
plc
, (1993), 31 C.P.C. (3d) 379 (B.C.S.C.), Braidwood J.,
as he then was, set out this test for determining when a statement in a
pleading would be sufficiently clear to constitute an admission:

In that pleadings should contain
statements of fact, in one sense every pleading is an admission where it
contains a statement of fact. But that is not the type of admission
contemplated by R. 31(5). The rule contemplates an admission deliberately made
by the party pleading it as a concession to its opponent. No particular form of
words need be given but the concession must be clear.

In the case of
Milosevic
(Litigation Guardian of) v. Etheridge
(1991), 3 C.P.C. (3d) 69 (Ont. Gen.
Div.), Scott J. in considering whether or not the amendment was in reality a
withdrawal of an admission found that an admission must be unambiguous. (at paras. 14-15)

(...)

[49]      It is not possible to conclude that the
"admissions" relied upon by the College relating to Count 1 and Count
2 were clear, deliberate, and unambiguous. It is not clear that Ms. Farbeh
in her statement or at the hearing was making a deliberate concession to the
position taken by the College regarding her conduct. The so-called admission
relating to Count 1 is unclear at best. Was Ms. Farbeh agreeing that the
dates needed to be changed? Was she questioning what her position was or should
be relating to Count 1? Was she expecting that the proceedings before the Panel
would "go into detail"?

[50]      Regarding the so-called
admission relating to Count 2, it is not clear whether Ms. Farbeh is
merely admitting that the dates are now correct or whether she is admitting to
the charges and breaches of bylaws. In this regard, her answer "Yes"
interrupts the question that is being asked so that it is unclear whether she
is answering only part of or all of the question that was posed to her by the Chair
of the Panel. Even though the question was interrupted, the Chair should have
but did not seek confirmation from Ms. Farbeh of any concession.

[18]

This finding that Ms. Farbehs admission was equivocal is not disputed
by the College.

[19]

What is in dispute is the remedy the Chambers judge ordered. Having
found that the admissions were equivocal, and therefore could not be relied
upon, he concluded that there was an insufficient basis for the Panel to have
found Ms. Farbeh guilty on those counts. He held:

[52]      There is no correlation between what she
"specifically admitted" and the bylaws or the specific bylaws set out
in Count 2. For instance, it would not be possible to reach the conclusion that
"lack of attention to hiring adequate staff, pharmacists and technicians
to ensure that patient care was not compromised" although said to be
specifically admitted, would constitute either incompetency as set out under
Count 1 or a failure to manage in accordance with the bylaws as set out in
Count 2. Many, if not all, of the other so-called admissions are so lacking in
specificity as to not constitute admissions that could be relied upon. As well,
an acknowledgement of "my deficiencies" does not amount to an
admission of the matters set out in Count 1 and Count 2.

[53]      While the Panel states
that it heard "ample evidence to support the charges in Count 1 and Count
2" even if the admissions had not been made, the Panel provides not
guidance to the Court to review how that conclusion was reached. There is no "path"
which would allow an adequate review of the so-called "ample
evidence" which is said to apply "equally to these charges". It
is impossible to conclude that there was an articulation of the reason that the
Panel was able to come to the conclusion that there was "ample
evidence". There is no reference to what "ample evidence" is
being relied upon.

Position of the Parties

[20]

Ms. Farbeh argues that the question of whether or not to remit Counts
1 and 2 to the Panel on liability was within the discretion of the Chambers judge,
and this Court ought not to interfere with an exercise of the judges
discretion. She argues that the standard of review to be applied to the
decision below is a deferential one.

[21]

The College argues that the Chambers judge erred in failing to remit the
question of liability to the Panel. The judges reasons are silent on this
issue, and the College says this is demonstrative of the judges failure to
exercise his discretion in a principled way. The College argues that the public
interest demands that it be permitted to conduct a hearing into these
allegations of professional misconduct. The appropriate remedy was to remit the
matter to the College, either to the existing panel or a newly appointed panel,
for a new hearing on the liability phase of Counts 1 and 2. Absent such an
order, says the College, there would be no hearing into the allegations of
serious incompetence made against Ms. Farbeh.

Discussion

[22]

In
Parminter v. Parminter
, 2011 BCCA 347 at para. 16, 21
B.C.L.R. (5
th
) 44, this Court held that an appellate court:

... may only interfere with
discretionary decisions of a court when we consider the judge acted on a wrong
principle, or failed to give sufficient weight to all relevant
considerations... [Citations omitted.]

[23]

See also the Supreme Court of Canadas 2010 decision of
Mining Watch
Canada v. Canada (Fisheries and Oceans)
, 2010 SCC 2 at para. 43, [2010]
1 S.C.R. 6, where the court noted:

The test for appellate review of
the exercise of judicial discretion is whether the judge at first instance has
given weight to all relevant considerations. [Citations omitted.]

[24]

Ms. Farbeh argues that the question of whether or not to remit Counts 1
and 2 to the Panel was within the discretion of the Chambers judge, and this
Court ought not to interfere with that exercise of discretion. She argues that
the standard of review to be applied to the decision below is a deferential
one. Relying

on
Parminter
she argues that this Court ought not to
interfere with what was a purely discretionary decision. She also says that in
any event the judge considered the evidence before the Panel and found it
insufficient to support the counts.

[25]

As to this last point, it is not evident to me the judge engaged in that
review.

[26]

The College argues that the Chambers judge erred in failing to remit the
question of liability to the Panel. The College contends that it is in the
publics interest that the College conduct a hearing into these allegations of
professional misconduct. The College says that the appropriate remedy is to
remit the matter for a hearing on liability, either to the existing panel or a
newly appointed panel.

[27]

Having concluded that the equivocal admission by Ms. Farbeh was an insufficient
basis upon which to make a finding of liability, the Chambers judge reversed
the Panels decision on Counts 1 and 2. However, he erred by failing to
consider whether a new hearing or admission of further evidence was necessary
in the interests of justice, per s. 40(8) of the
Health Professions Act
,
R.S.B.C. 1996, c. 183.

[28]

I agree with the College. Because the Panel proceeded on the basis of an
equivocal admission, there was no discussion of the evidence as to Ms. Farbehs
liability on Counts 1 and 2. The Chambers judge, in my view, erred in principle
by failing to consider whether it was in the interests of justice that there be
no determination of the merits on the two counts in issue. Section 40(9) of the
Act
provides as follows:

40
(9) On the hearing of an appeal
under this section, the court may

(a) confirm, vary or reverse the decision of
the discipline committee,

(b) refer
the matter back to the discipline committee, with or without directions, or

(c) make any other order
it considers appropriate in the circumstances.

[29]

Given the mandate of the College is to protect the interests of the
public, I consider it was an error for the judge to foreclose determination of
the merits on Counts 1 and 2.

[30]

Notwithstanding the helpful submissions of Mr. Hakemi, I would allow the
appeal and remit the question of liability on Counts 1 and 2 (as amended) to
the discipline committee of the College of Pharmacists. Without giving a
specific direction, I would add only that the discipline committee may wish to
consider giving further and better particulars of these counts to Ms. Farbeh.

[31]

I would leave undisturbed the assessment of costs of the Supreme Court
hearing.

[32]

SAUNDERS J.A.
: I agree.

[33]

KIRKPATRICK J.A.
: I agree.

[34]

SAUNDERS J.A.
: The appeal is allowed in the terms described by
Madam Justice Garson.

The
Honourable Madam Justice Garson


